UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 21, 2013 (May 16, 2013) DELCATH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16133 06-1245881 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 566 Queensbury Avenue, Queensbury, New York, 12804 (Address of principal executive offices, including zip code) (518) 743-8892 (Registrant’s telephone number, including area code) NONE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders The Company’s Annual Meeting of Stockholders was held on May 16, 2013. Set forth below are the final voting results for each of the proposals submitted to a vote of the shareholders. 1. The nominees for election as Class I Directors, each for a three year term, were elected based upon the following vote: Nominees Votes For Withheld Authority Broker Non-Votes Harold S. Koplewicz Laura A. Brege Tasos G. Konidaris 2. The proposal to approve, on an advisory basis, the compensation of our named executive officers (“say-on-pay”), was not approved based upon the following votes: Votes For Votes Against Abstentions Broker Non-Votes 3. The proposal to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013 was approved based upon the following votes: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELCATH SYSTEMS, INC. Dated: May 21, 2013 By: /s/Peter J. Graham Name: Peter J. Graham Title: Executive Vice President, General Counsel
